Citation Nr: 1503591	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for mitral valve prolapse, status post repair, and supraventricular tachycardia, status post ablation (a cardiac disability).  

2.  Entitlement to service connection for a cardiac disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2014, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to service connection for a cardiac disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied service connection for a cardiac disability.  The Veteran did not file a timely appeal to this decision.  

2.  Additional evidence received since the April 2003 rating decision on the issue of service connection for a cardiac disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cardiac disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The issue of whether new and material evidence has been received to reopen service connection for a cardiac disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. 
§ 3.156(b), the United States Court of Appeals for Veterans Claims (Court) has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Cardiac Disability Analysis

In the current claim on appeal, the Veteran seeks to reopen service connection for a cardiac disability.  In April 2003, the RO denied service connection for a cardiac disability, and informed the Veteran of the decision in a correspondence dated in May 2003.  The RO found that there was no objective evidence that the Veteran had a heart condition in service or that he currently had a heart condition.  The Veteran did not initiate an appeal of the April 2003 determination, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim in April 2003, recent evidentiary submissions include private treatment records from 2004 to 2013, a VA examination report from June 2011, a VA supplemental opinion from March 2012, and the Veteran's lay statements in support of his appeal.  Collectively, the private treatment records and the VA examination report document a current cardiac disability.  The private medical records from 2004 to 2013 indicate that the Veteran has received current diagnoses of mitral valve prolapse, supraventricular tachycardia (SVT), and atrial flutter.  The June 2011 VA examination report confirms the diagnoses of mitral value prolapse and SVT.  In addition, evidence of record indicates the Veteran suffered a myocardial infarction in 1970, underwent mitral valve repair for treatment of the valvular prolapse, and cardiac ablation for treatment of SVT.  Further, statements from the Veteran's private cardiologist indicate the Veteran's current cardiac symptoms may be related to active service.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a cardiac disability has been received.  The private treatment records and the June 2011 VA examination report revealing a current cardiac disability are new, in that they were not of record at the time of the prior final denial.  They are neither cumulative nor redundant of evidence already of record, as evidence of a current cardiac disability was not of record at the time of the April 2003 last final disallowance.  

This newly submitted evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran has a current cardiac disability that was incurred in service.  The Court has held that 
38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for a cardiac disability.  At the time of the April 2003 denial, VA had only the service treatment records.  The Veteran's private treatment records tend to establish that the Veteran has a current diagnosis of a cardiac disability and tend to suggest a relationship to the Veteran's active service.  For these reasons, the Board finds that the additional evidence received since the April 2003 decision is new and material to reopen service connection for a cardiac disability. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a cardiac disability is granted.



REMAND

The Board finds that additional development is required regarding the issue of service connection for a cardiac disability prior to Board adjudication.  38 C.F.R. 
§ 19.9 (2014).  

The Veteran seeks to establish service connection for a cardiac disability, and has offered three theories of entitlement.  First, the Veteran contends that his cardiac disability was incurred during active service, and specifically links his cardiac disability to a November 1968 episode of chest pain and presyncope.  See June 2011 Statement, October 2012 Substantive Appeal.  Second, the Veteran contends that his cardiac disability is secondary to service-connected neurocardiogenic presyncope/syncope.  See July 2012 Notice of Disagreement.  Third, the Veteran contends that he has congenital heart conditions that were aggravated by active service.  See June 2014 Hearing Transcript.  

The medical evidence of record consistently indicates the Veteran has been diagnosed with two congenital cardiac conditions: mitral valve prolapse, and SVT.  However, the evidence is unclear as to whether these conditions are congenital defects, conditions more or less stationary in nature, or congenital diseases, conditions capable of improving or deteriorating.   This distinction between a congenital defect and disease is necessary in order to apply the relevant law to determine whether service connection is warranted.  

The May 2012 VA supplemental opinion indicates that mitral valve prolapse is a congenital "condition . . . which may result in degeneration or malfunction of the valve."  The May 2012 VA supplemental opinion further indicates that "SVT or reentrant pathway is similarly a congenital defect."  In an April 2013 opinion, the Veteran's private cardiologist indicated that mitral valve prolapse is a congenital "condition" which may result in valvular deterioration.  The private cardiologist further indicated that SVT "is also a congenital condition" and indicated that "aggravation of this pathway is not explained on the basis of his military service."  The Board finds the medical evidence of record is unclear as to whether the Veteran's cardiac conditions are either congenital diseases or congenital defects, or if the Veteran has both a congenital disease and a congenital defect.  Further, the March 2012 supplemental medical opinion only provided an opinion as to direct incurrence of a cardiac disability; the VA examiner did not opine as to additional theories of entitlement.  As such, the Board finds that an addendum medical opinion is needed to determine the specific nature of the Veteran's cardiac disability.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA cardiologist who completed the March 2012 supplemental medical opinion for an addendum opinion regarding the Veteran's cardiac disability.  Another examination is not required; however, if the VA cardiologist indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  The entire record should be made available for review in connection with this request.  

If the VA cardiologist who completed the March 2012 supplemental medical opinion is not available, the AOJ should refer the case to a VA physician with experience in cardiology.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

For purposes of the requested opinions, the phrase "as least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of the medical evidence, both for and against a conclusion, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

2. Based on a review of the entire record, the VA physician should render any relevant diagnoses pertaining to the heart.  

3. For each diagnosis rendered pertaining to the heart, and specifically mitral value prolapse and SVT, the VA physician should provide an opinion as to whether such disability is a congenital defect, a congenital disease, or an acquired condition.  

The VA physician is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.  

4. For each disability that is determined to be a congenital defect, the VA physician should offer the following opinion: 

Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's current cardiac disability is the result of an injury or disease superimposed on the identified congenital cardiac defect during active service?

5. For each disability that is determined to be a congenital disease, the VA physician should offer the following opinions:

(a) Is there clear and unmistakable evidence that the identified condition preexisted service?

a. If the condition preexisted service, is there clear and unmistakable evidence that the identified congenital disease was not aggravated by active service?

In this opinion, the VA examiner should discuss, with supporting citation, the natural progression of the identified congenital disease.  

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability.

If clear and unmistakable evidence is found, please cite to factual data contained in the record and medical literature to support such a conclusion. 

b. If it is the VA physician's opinion that there is no clear and unmistakable evidence that either the condition preexisted service or was not aggravated by service, the Veteran is presumed sound at service entrance with respect to the identified congenital disease.  In this case, the VA physician is requested to answer to the following question:

Is it as least as likely as not (a 50 percent or greater probability) that the identified congenital disease is incurred in, aggravated by, or first manifested during active service?

(b) With respect to all identified congenital diseases, is it as least as likely as not (a 50 percent or greater probability) that the identified congenital disease was aggravated by the Veteran's service-connected neurocardiogenic presyncope/syncope?

6. For each disability that is determined to be an acquired condition, the VA physician should offer the following opinions:

Is it as least as likely as not (a 50 percent probability or greater) that the identified acquired condition is related to active service?

Is it as least as likely as not (a 50 percent probability or greater) that the identified acquired condition is caused or aggravated by the service-connected neurocardiogenic presyncope/syncope?

7. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


